

115 HR 1946 IH: Missed Opportunities Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1946IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require reporting by the National Institutes of Health on
			 requests for funding research that were not granted and had the greatest
			 potential for improving public health, and for other purposes.
	
 1.Short titleThis Act may be cited as the Missed Opportunities Act of 2017. 2.Annual reporting by NIH on missed opportunitiesThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by inserting after section 403D of such Act (42 U.S.C. 283a–3) the following:
			
				403E.Annual reporting on missed opportunities
 (a)In generalNot later than the last day of the first fiscal quarter following the end of each fiscal year, the Director of NIH shall submit a report to Congress—
 (1)identifying— (A)the total number of requests that were under review during such fiscal year by any office, agency, institute, or center of the National Institutes of Health for funding, in whole or in part, research; and
 (B)of such total number— (i)the number of such requests that were granted;
 (ii)the number of such requests that were denied; and (iii)the number of such requests that remained pending at the end of the fiscal year; and
 (2)of the requests that were denied or remained pending, as described in clauses (ii) and (iii) of paragraph (1)(B), identifying the requests with the greatest potential for improving public health.
 (b)Trade secrets and confidential informationThis section does not authorize the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code..
		